Citation Nr: 0012008	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  94-42 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
and Insurance Center (RO&IC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin rash of the 
legs.


REPRESENTATION

Appellant represented by:	Adjutant General's Office, 
Commonwealth of Pennsylvania


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel





INTRODUCTION

The veteran had active service from September 1954 to 
December 1955.  

This appeal arises from a March 1994 rating decision of the 
RO&IC in Philadelphia, Pennsylvania, which denied service 
connection for a skin rash of the legs.  The veteran appealed 
that determination to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

There is no competent medical evidence of a nexus, or link, 
between any current skin rash affecting the legs and the 
veteran's active military service.  


CONCLUSION OF LAW

The claim for service connection for a skin rash of the legs 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was given a comprehensive physical examination at 
the time of his entrance into active service in September 
1954.  On the examination report, his skin and lower 
extremities were reported to be normal.  The service medical 
records indicate that in April 1955, the veteran complained 
of aching feet and hurting legs.  The assessment was mild 
athlete's foot on right sole and he was provided with foot 
powder.  In May 1955, the veteran complained of back problems 
and that his feet "burned."  He acknowledged that he had 
trouble with his back and feet for years.  The diagnosis was 
back trouble that had existed prior to the veteran's 
enlistment.  A separation examination was provided to the 
veteran in December 1955.  His skin and lower extremities 
were again reported to be normal.  

Private medical records dated from the mid-1970's to the late 
1990's were received at various periods.  These records 
predominately noted treatment of the veteran's low back 
disabilities.  In April 1984, a letter from a physician noted 
the veteran's complaints of a sweating problem with both his 
feet that he referred to as "burnt feet syndrome."  This 
physician reported that he had never heard of this disorder, 
but did comment that the feet looked reddened and tender.  A 
physician's letter of July 1988 reported the veteran's 
claimed history of occasional outbreaks of hives that he 
associated with the use of over-the-counter pain medication.  
Hospital reports dated in September 1988 noted that it 
appeared that the veteran was allergic to aspirin, Tylenol, 
and probably codeine.  An outpatient record of April 1989 
noted the treatment of skin hives.  In June and July 1992, 
the veteran complained of a skin rash on his right leg and 
back.  The impression was probable contact dermatitis.  Skin 
hives were noted on outpatient examination of April 1995, but 
no impression was given. 

VA medical records dated in the 1990's noted treatment of the 
veteran's complaints of pain and stiffness in his back and 
extremities.

In written statements of June 1993 and March 1994, the 
veteran claimed that a skin rash had existed on his legs 
since his military service.  He specifically asserted that 
the Athlete's Foot that was treated in April 1955 was for the 
same disorder from which he currently suffered.  However, in 
his substantive appeal (VA Form 9) received in September 
1994, the veteran made the following statement:

It has been determine[d] that my skin 
rash is being cause[d] by poor 
circulation, and this is because of my 
many health problems.  My only concern is 
that the VA continue to treat for this 
condition.

A supplemental statement of the case (SSOC) was issued to the 
veteran in February 2000 that informed him his claim for 
service connection had been denied.  It was determined that 
the claim was not well grounded because the evidence failed 
to establish a relationship between the veteran's current 
rashes and any disorder or injury noted during his military 
service.


II.  Analysis

As a preliminary matter, the Board notes that, in March 1994, 
the veteran contended that, based on letters from the U. S. 
Army Reserve, his service medical records had been destroyed 
in a fire in 1973.  Attached to this statement were in fact 
letters from the U. S. Army Reserve informing him of such a 
circumstance.  When service medical records are missing 
through no fault of the veteran, the VA has a heightened duty 
to explain its reasons and bases of any decision that would 
be affected by those records.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); see also Hayre v. West, 188 F.3d 1327 
(1999).  However, the claims file clearly reflects that the 
veteran's service medical records were incorporated into his 
file in the late 1950's and early 1960's.  These records give 
detailed accounts of his in-service medical treatment and 
appear intact.  While the veteran's original service medical 
records may have in fact been destroyed in 1973, the VA was 
able to obtain complete copies of these records prior to that 
date.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999). 

In reviewing a claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  

For a claim for service connection to be well grounded, there 
must be competent evidence of (1) a current disability in the 
form of a medical diagnosis, (2) incurrence or aggravation of 
a disease or injury in service in the form of lay or medical 
evidence, and (3) a nexus between the in-service injury or 
disease and the current disability in the form of medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Alternatively, under 38 C.F.R. § 3.303(b), a claim may be 
well grounded if a chronic condition is shown in and post 
service, or, if not established as chronic, (1) the condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter, and (3) competent evidence 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 489 (1997).  

In this case, the veteran has alleged that he has suffered 
with continual rashes on his legs ever since his military 
service.  He also has contended that his current skin 
disorders are the same disease entity that was diagnosed as 
athlete's foot in 1955.  However, where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although the veteran is competent to testify as to 
his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well-grounded claim, under 38 U.S.C.A. 
§ 5107(a).  See Grottveit, supra. 

A lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.; See also 
Voerth v. West, 13 Vet. App. 117, 120 (1999) (A claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology).

The objective evidence indicates that the veteran was treated 
for athlete's foot in  1955 and that this disorder had 
resolved by the time of his separation examination in 
December 1955, at which time his skin was reported to be 
normal.  More than two decades later, the veteran received 
diagnoses for allergic reaction to pain medication and 
contact dermatitis.  Significantly, there is no competent 
medical opinion attributing any skin rash diagnosed post-
service and any incident (disease or injury) of the veteran's 
active military service, to include the athlete's foot 
diagnosed therein, and the veteran has not indicated that 
such an opinion, in fact, exists.  While the veteran 
acknowledged in September 1994 that he had recently been 
informed, presumably by a treating physician, that his 
current rash was the result of poor circulation, such an 
opinion, even if reduced to writing, would not be supportive 
of the claim. 

Thus, the Board finds that there is no competent (i.e., 
medical) evidence to indicate that the veteran currently 
suffers from a skin disorder of service origin.  Without a 
medical opinion providing a nexus between his military 
service and the currently claimed disability, his claim is 
not plausible under either the Caluza or Savage criteria, 
even if, for purposes of the well-grounded claim analysis, 
his current assertions as to experiencing continuous symptoms 
since service are presumed to be credible.  See Savage, 
supra.

As veteran has not satisfied his initial burden of submitting 
evidence sufficient to show that his claim for service 
connection for a right leg disability is well grounded, VA is 
under no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make this claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997). 

Finally, the Board notes that the veteran has been informed 
of the legal requirement of submitting a well-grounded claim 
for service connection.  Moreover, he was directly told of 
the need to establish a current disability and its 
association with his military service by the submission of 
competent medical evidence; this was accomplished in the 
statement of the case (SOC) of August 1994 and subsequent 
SSOC's.  The veteran and his representative have been 
provided multiple opportunities to present arguments 
outlining reasons why the veteran's claim should be found to 
be well-grounded.  The Board finds that the veteran has 
received adequate notification of the criteria for the 
submission of a well-grounded claim and an opportunity to 
submit contentions on this point.  Therefore, VA has met is 
duty to inform the veteran of the evidence needed to support 
his claim.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a skin rash of the legs is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

